303 S.W.3d 630 (2010)
STATE of Missouri, Respondent,
v.
Lou A. ROGERS, Appellant.
No. ED 92219.
Missouri Court of Appeals, Eastern District, Division Three.
February 23, 2010.
Jessica Hathaway, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Lou A. Rogers appeals the judgment entered upon a jury verdict convicting him of kidnapping.[1] We find that there was sufficient evidence to support his conviction.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).
NOTES
[1]  The jury also found Rogers guilty of two counts of armed criminal action and one count of attempted robbery in the first degree; however, he does not challenge the judgment entered on those convictions on appeal.